Pursuant to stipulation filed, and on the call of the calendar, order entered March 9, 1933, reversed, without costs or disbursements to any party, and plaintiff’s motion for an order directing the receiver to hold and keep all moneys remaining in his hands for the benefit of the plaintiff in this action subject to the further order of the court, pursuant to the order extending such receivership, dated December 1, 1932, granted in so far as it applies to all moneys received by the receiver since the extension of the receivership to this action, to wit, December 1, 1932. Pursuant to the same stipulation, the order entered March 15, 1933, resettling the order entered in said clerk’s office on March 9, 1933, is reversed, without costs or disbursements to any party, and the motion of defendant Jordan Estates, Inc., to vacate the order entered December 2, 1932, extending to this action the receivership of Louis F. Seidman, is denied. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ.